Citation Nr: 0000533	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-06 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
elbow disability.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for mycosis fungoides.

4.  Entitlement to service connection for skin disability, 
variously assessed.

5.  Entitlement to an increased (compensable) rating for 
scars, residuals of a shell fragment wound, right leg.

6.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

7.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to August 
1971.  

In October 1994, the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for right elbow 
disability.

This case is before the Board on appeal from rating 
decisions, the earliest of which was entered in October 1997, 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

The appeal was docketed at the Board in 1998.


FINDINGS OF FACT

1.  In October 1994, the Board denied entitlement to service 
connection for right elbow disability.

2.  The additional evidence received since the October 1994 
Board denial of service connection for right elbow disability 
is, in its entirety, cumulative to that previously of record 
and is not so significant that it must be considered in order 
to fairly decide the claim.

3.  The claims for service connection for arthritis, mycosis 
fungoides, and skin disability, variously assessed, are, in 
each instance, not plausible.

4.  The veteran's scars, residual of a shell fragment wound, 
right leg, are in each instance asymptomatic; no related 
limitation of function, relative to any affected part, is 
shown.

5.  Current manifestations of the veteran's service-connected 
PTSD include the experiencing of continued Vietnam-related 
flashbacks, with clear and coherent speech, normal mood and 
mildly depressed affect, productive, collectively, of not 
more than definite overall impairment. 

6.  The veteran's combined rating for service-connected 
disabilities is 30 percent.  

7.  The veteran has completed four years of high school and 
was employed until January 1997 as a supervisor for a food 
company. 

8.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
educational and occupational experience.  


CONCLUSIONS OF LAW

1.  Evidence received since the October 1994 Board denial of 
service connection for right elbow disability is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The claims for service connection for arthritis, mycosis 
fungoides, and skin disability, variously assessed, are, in 
each instance, not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The criteria for a compensable rating for scars, residual 
of a shell fragment wound, right leg, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.31 and 
Part 4, Diagnostic Code 7805 (1999).  

4.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.7 and Part 4, Diagnostic Code 9411, as 
promulgated in 38 C.F.R. § 4.132 (in effect through November 
6, 1996) and 38 C.F.R. § 4.130 (1999).  

5.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the final three issues listed on the 
title page are, in each instance, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the Board finds 
that these claims are plausible.  The Board is also satisfied 
that all relevant facts have been properly developed, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

Service connection is in effect for PTSD, for which the RO 
has assigned a 30 percent rating in accordance with the 
provisions of Diagnostic Code 9411 of the Rating Schedule; 
and for scars, residuals of a shell fragment wound, right 
leg, rated noncompensable under Diagnostic Code 7805.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of each 
disability for which entitlement to an increased rating is 
asserted.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to these disabilities.  


I.  New and Material Evidence, Right Elbow Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §1110 (West 1991).  The October 1994 Board denial 
of service connection for right elbow disability is final, 
based upon the evidence then of record.  38 U.S.C.A. § 7104 
(West 1991).  However, if new and material evidence is 
submitted, a previously denied claim must be reopened.  
38 U.S.C.A. § 5108.  Therefore, the issue for appellate 
determination is whether the evidence received since the 
October 1994 decision is new and material under the 
provisions of 38 C.F.R. § 3.156(a).  In accordance with 
38 C.F.R. § 3.156(a), "[n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

In denying service connection for right elbow disability in 
October 1994, the Board, after observing that service medical 
records were negative for any reference to an injury 
involving the veteran's right elbow in service, determined 
that his then shown right elbow disability did not originate 
in service.  Evidence in the Board's possession in October 
1994 included the veteran's service medical records.  The 
report of his November 1966 pre-induction medical examination 
reflects notation that the veteran had in the past sustained 
a fracture of his right "forearm".  When he was examined for 
service separation purposes in August 1971, his upper 
extremities were clinically evaluated as normal.  Also in the 
Board's possession in October 1994 was a report pertaining to 
the veteran's examination by VA in August 1990, on which 
occasion he indicated that he had injured his right elbow (in 
"1972" though presumably he meant during service) when 
striking it on an ammunition case.  He further alluded to 
injuring the elbow in a post-service work-related mishap "in 
1974", in the aftermath of which a metal screw was surgically 
inserted into the joint.  Additionally included of record in 
October 1994 was a December 1991 statement from Dr. John M. 
Cook, to whom the veteran had related having injured his 
right elbow in service as well as having, subsequent to 
service, undergone reconstructive surgery involving his right 
elbow joint; the statement reflects an assessment of 
arthritis involving such joint.

Evidence added to the record since October 1994 includes a 
report pertaining to the veteran's examination by VA in 
January 1997, on which occasion he related having injured his 
right elbow in service and undergoing surgery in response to 
the same "in 1969".  The pertinent examination impression, 
following X-ray examination which revealed a "screw" in the 
right elbow joint, was arthritis in the right elbow.  Also 
recently added to the record was a report pertaining to a VA 
evaluation afforded the veteran in 1981 which was, however, 
apparently not previously of record.  The report reflects 
that the veteran had at that time related having undergone 
surgery on his right elbow in 1976 and 1978.  He had also 
complained of soreness and swelling in his right elbow, which 
he related to his period of service.

The veteran contends, in essence, that he presently has right 
elbow disability which is of service origin.  In considering 
whether new and material evidence has been submitted to 
reopen his related claim for service connection for right 
elbow disability, the Board has determined that the evidence 
added to the record since October 1994 is not new and 
material.  In reaching such conclusion, the Board is 
constrained to point out that inasmuch as the recently 
received items of evidence reflect the veteran's assertion of 
having injured his right elbow in service and undergoing 
surgery involving such joint subsequent to service, the items 
convey information of which the Board was aware in October 
1994.  As such, the information reflected on the items is 
'cumulative' to that of which the Board was cognizant in 
October 1994, and thus this evidence, in accordance with the 
related aspect of 38 C.F.R. § 3.156(a), is not 'new'.  The 
same consideration attaches relative to the arthritis 
revealed on the January 1997 VA examination, inasmuch as the 
same pathology was reflected on the 1991 statement from Dr. 
Cook which was in the Board's possession in 1994.  Finally, 
while the report reflecting the veteran's evaluation by VA in 
1981 was apparently not in the Board's possession in 1994, VA 
at that time had notice of the pertinent information 
reflected therein, i.e., that the veteran had undergone post-
service surgery involving his right elbow, and thus the 
report is not pertinently 'new'.  In light of the above 
observations, then, it is concluded that no item of 'new and 
material' evidence, in accordance with the above-cited 
provisions of 38 C.F.R. § 3.156(a), has been submitted in 
conjunction with the veteran's attempt to reopen his claim 
for service connection for right elbow disability.  
Therefore, such claim is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

II.  Arthritis

III.  Mycosis Fungoides

IV.  Skin Disability, Variously Assessed

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues II through IV is whether he has presented, 
with respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claims for service 
connection for the disabilities included in issues II through 
IV are, in any instance, well grounded.

Regarding his claim for service connection for arthritis, the 
veteran asserts that he presently has arthritis involving a 
number of joints.  He contends, in essence, that such 
pathology is of service origin.  In this regard, however, 
service medical records are negative for any reference to 
arthritis.  Such pathology, involving the veteran's right 
elbow and knee, was apparently initially assessed in the 
early 1990's, as reflected on the above-cited December 1991 
statement from Dr. Cook.  However, this is many years after 
the veteran's separation from service, which consideration 
negates any notion of affording him presumptive service 
connection for arthritis in accordance with the provisions of 
38 U.S.C.A. §§ 1110, 1112 (West 1991) and 38 C.F.R. §§ 3.307, 
3.309 (1999).  There is, in addition, no evidence otherwise 
relating such pathology to the veteran's period of service, 
which consideration precludes any notion of according 
inferred service connection for the same pursuant to the 
provisions of 38 C.F.R. § 3.303(d) (1999).  In view of the 
foregoing, then, the Board is constrained to conclude that a 
plausible claim for service connection for arthritis is not 
presented.  Therefore, such claim, as was determined by the 
RO, is not well grounded.  38 U.S.C.A. § 5107(a).  

Concerning his claim for service connection for mycosis 
fungoides, the veteran contends, in substance, that he has 
the same owing to service.  In this regard, service medical 
records are negative for any reference to such condition, 
which was apparently initially assessed, under non-VA 
auspices, in the mid-1990's.  However, there is no evidence 
relating the mycosis fungoides to the veteran's period of 
service, which consideration renders his claim for service 
connection therefor implausible.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Accordingly, such claim, as was 
determined by the RO, is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

With respect to his claim for service connection for skin 
disability, variously assessed, the veteran contends, in 
essence, that he acquired such disability in service.  In 
this regard, service medical records are negative for any 
reference to a skin condition and, when he was examined for 
service separation purposes in August 1971, the veteran's 
skin was clinically evaluated as normal.  Subsequent to 
service, the record, dated exclusively in the 1990's, 
reflects assessments inclusive of tinea versicolor, 
parapsoriasis and "dermatitis-xerosis".  However, with 
respect to each of the foregoing, there is no evidence 
relating the same to the veteran's period of service.  Given 
such consideration, a plausible claim for service connection 
for skin disability, variously assessed, is not presented, 
see Grottveit, supra, and such claim is, therefore, as was 
determined by the RO, not well grounded.  38 U.S.C.A. 
§ 5107(a).

Finally, as pertinent to each of the latter three above-
addressed issues, the Board is of the opinion that its 
discussion above bearing on each issue is sufficient, as to 
each respective disability for which service connection is 
claimed, to inform the veteran of the elements necessary to 
complete his application for a claim for service connection 
relative to each corresponding disability.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).

V.  Increased Rating, Scars, Residual of Shell Fragment Wound

Pursuant to Diagnostic Code 7805, scarring is evaluated on 
the basis of limitation of function of any affected part.  In 
accordance with the provisions of Diagnostic Code 7804, a 10 
percent rating is assignable for scarring which is 
objectively tender and painful.  Under Diagnostic Code 7803, 
a 10 percent rating is warranted for scarring which is 
characterized by repeated ulceration and is, in addition, 
superficial and poorly nourished.  However, pursuant to 
38 C.F.R. § 4.31, where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
noncompensable rating, a noncompensable rating will be 
assigned where the required residuals are not shown.

When he was examined by VA in August 1990, the veteran was 
found to have small scars in the area of his right knee.  A 
report reflecting the veteran's award of a combat decoration 
denoted that he had sustained "several fragment wounds in his 
right leg" in Vietnam when a vehicle he was driving was hit 
by enemy artillery fire.  Based on the foregoing, service 
connection for scars, residual of a shell fragment wound, 
right leg, was established in a rating decision entered in 
October 1990, at which time a noncompensable evaluation was 
assigned in accordance with the provisions of Diagnostic Code 
7805.

In conjunction with his claim for an increased rating for 
scars, residual of a shell fragment wound, right leg, the 
veteran was pertinently examined by VA in October 1997.  He 
was found to have four scars in the area of his right knee, 
each being "about 2.0 cm." in dimension.  A photograph of the 
skin surface of the veteran's right knee, taken under VA 
auspices in September 1997, is also of record.  The foregoing 
evidence, however, reflects no indication of any impaired 
function traceable to the right leg scars, as is necessary 
for any consideration of entitlement to a compensable rating 
in accordance with the provisions of Diagnostic Code 7805.  
There is, in addition, no evidence reflecting that any of the 
scars is, as is required for an award of a compensable rating 
under Diagnostic Code 7804, objectively tender and painful.  
Further, while under Diagnostic Code 7803 a 10 percent rating 
is warranted for scarring which is characterized by repeated 
ulceration and is, in addition, superficial and poorly 
nourished, there is no evidence demonstrative of the same.  
In view of the foregoing, then, the Board is of the opinion, 
in accordance with the above-stated provisions of 38 C.F.R. 
§ 4.31, that the veteran's present noncompensable rating for 
scars, residual of a shell fragment wound, right leg, is 
wholly appropriate.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.31 and Part 4, Diagnostic Codes 7805, 7803-7804.


VI.  Increased Rating, PTSD

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the evaluation of the veteran's service-connected PTSD turns 
on the severity of his overall social and industrial 
impairment.  A 30 percent rating is warranted where such 
impairment is of definite severity; a 50 percent rating is 
warranted where such impairment is considerable.  38 C.F.R. 
§ 4.132.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  

In addition, effective November 7, 1996, VA has revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  See 61 Fed. Reg. 52, 695 (1996).  Pursuant to 
Diagnostic Code 9411 under the revised criteria, a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events); a 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

With respect to his claim for an increased rating for his 
service-connected PTSD, the veteran complains of experiencing 
Vietnam-related flashbacks and contends, in substance, that 
his PTSD is more severely disabling than presently rated.  In 
this regard, when he was examined by VA in January 1997, the 
veteran, in addition to alluding to experiencing Vietnam-
related flashbacks, indicated that his sleep was often 
interrupted when he would dream about combat in Vietnam.  He 
also related that, earlier that same month, he had been put 
"on sick leave" at his place of employment, a food company, 
owing to bleeding he was experiencing due to a skin disorder.  
Findings on mental status examination included orientation in 
all spheres, speech which was "relevant and coherent", and 
"normal" mood, affect and judgment; his memory for recent and 
remote events was described as being "good".  The pertinent 
examination diagnosis was PTSD, and a score of 80 was 
assigned as being representative of his Global Assessment of 
Functioning (GAF).

Most recently, when he was examined by VA in August 1998, the 
veteran again alluded to experiencing flashbacks related to 
Vietnam as well as experiencing nightmares which would 
frequently wake him up.  He also indicated that his 
employment had been terminated in January 1997 due to skin 
disorder-related problems he had been experiencing.  He 
related that he associated with people in his church and that 
once a month he participated as a member of a choir which 
would entertain patients.  His overall socialization was 
described as being "good".  On mental status examination, his 
speech was described as being "clear, coherent and relevant"; 
his affect was described as being "mildly depressed"; his 
concentration was described as being "poor at times"; he was 
oriented in three spheres, and had no impairment of either 
short or long term memory.  The pertinent examination 
diagnosis was PTSD, and a GAF score of 50 was assigned.

In considering the veteran's claim for an increased rating 
for his service-connected PTSD, the Board is of the opinion, 
in light of the reasoning advanced hereinbelow, that an 
increased disability evaluation therefor, at least in 
accordance with the above-stated criteria in effect prior to 
November 1996, is not warranted.  In reaching such 
conclusion, the Board is constrained to point out that the 
veteran's PTSD is not shown, at least per se, to be 
productive of the requisite considerable social impairment 
necessary for the assignment of a 50 percent rating under 
such criteria.  In this regard, the Board observes that, 
based on the report of his August 1998 VA examination, the 
veteran apparently mingles easily with members of his church, 
where he participates in a singing group, and his general 
level of socialization was described by the VA examiner as 
being 'good'.  Further, impairment related to the veteran's 
PTSD would not appear to occasion the requisite considerable 
industrial inadaptability necessary for the assignment of a 
50 percent rating under the above-stated criteria in effect 
prior to November 1996.  In this regard, as related by the 
veteran in conjunction with the two above-addressed VA 
examinations, the discontinuation of his employment at a food 
company in January 1997 was, as opposed to being related to 
his PTSD, occasioned by bleeding associated with a skin 
disorder.  Since the veteran's duties involved handling food, 
the company felt that he should no longer do the same owing 
to his skin problems.  In addition, the Board cannot overlook 
the consideration that the lower of the two GAF scores 
assigned him on the foregoing VA examinations was still 50.  
Since a GAF of 55-60 is (at least pursuant to DSM-III-R 
criteria) indicative of only "moderate" industrial 
impairment, see Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995), the Board is of the view that a slightly lower GAF of 
50 would still not equate with more than "definite" 
industrial impairment (since 'definite' is itself, in light 
of O.G.C. Prec. 9-93, supra, 'more than moderate'), the 
latter being characteristic of pertinent disability 
commensurate with the veteran's presently assigned 30 percent 
rating.  In view of the foregoing observations, then, the 
Board is of the view that an increased rating for the 
veteran's service-connected PTSD, at least under the criteria 
contained in Diagnostic Code 9411 which was in effect through 
November 6, 1996, is not warranted.

The Board is, in addition, of the opinion that entitlement to 
a rating in excess of 30 percent for the veteran's service-
connected PTSD is not warranted pursuant to the revised 
above-addressed criteria that became effective November 7, 
1996.  In reaching this conclusion, the Board would point out 
that, when the veteran was most recently examined by VA in 
August 1998, his speech was described as being 'clear, 
coherent and relevant', in contradistinction to the requisite 
circumlocutory or stereotypical speech which (if present) 
would otherwise be characteristic of disability warranting a 
50 percent rating under the above-cited revised criteria.  In 
addition, the veteran's mood was described as being 'normal' 
on the January 1997 VA examination and even a depressed mood 
(though not in fact shown) would still only comprise a 
manifestation of pertinent disablement warranting a 30 
percent rating (the veteran's present pertinent evaluation).  
Moreover, while flattened affect (if evident) would comprise 
a characteristic independently representative of disability 
warranting a 50 percent rating under the revised criteria, 
the veteran's affect was specifically described as being 
'normal' on the January 1997 VA examination, though 'mildly 
depressed' on the latter examination.  Further, while the 
experiencing of panic attacks more than once a week would 
comprise evidence of pertinent disablement warranting a 50 
percent rating, the panic attacks reported by the veteran on 
the more recent examination are apparently of lesser 
frequency, occurring only "a couple of times a month".  
Finally, while the veteran indicated on each examination that 
he experienced disruptive sleep, even if his problematic 
sleep constituted sleep impairment of chronic derivation, it 
would still only be independently characteristic of pertinent 
disablement commensurate with a 30 percent rating, identical 
to the veteran's present pertinent evaluation.  In light of 
the foregoing observations, then, the Board is persuaded 
that, under the above-cited revised criteria that became 
effective on November 7, 1996, a disability rating in excess 
of the 30 percent evaluation presently assigned for the 
veteran's PTSD is not in order.  38 C.F.R. § 4.130.  

Finally, in each aspect of the foregoing disposition 
(comprising the Board's separate discussion bearing on each 
temporal promulgation of pertinent rating criteria), the 
Board has given consideration to the provisions of 38 C.F.R. 
§ 4.7, which provide that, where there is a question as to 
which of two evaluations should be assigned, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  However, 
the record does not show, with respect to either temporal 
aspect of the disposition set forth immediately hereinabove, 
that the actual manifestations of the veteran's service-
connected PTSD more closely approximate those required for 
the higher rating.  38 C.F.R. § 4.7.  


VII.  TDIU

The veteran's service-connected PTSD and scars, residual of a 
shell fragment wound, right leg, comprise the only 
disabilities for which service connection is in effect.  His 
combined rating for his service-connected disabilities is 30 
percent.  The pertinent clinical evidence bearing on these 
disabilities was, in each instance, addressed in the Board's 
related increased rating dispositions set forth hereinabove 
and will, therefore, not be rearticulated for purposes of the 
Board's adjudication of the current claim for a TDIU.  

A total compensation rating may be assigned where the 
schedular rating is less than total when it is found that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The veteran's March 1998 application for a TDIU (VA Form 21-
8940) reflects that he has completed four years of high 
school and that he was most recently employed, as a food 
company supervisor, until January 1997.

Following its review of the pertinent evidentiary record, to 
specifically include the findings cited in the preceding 
sections V and VI which were obtained in the course of 
several VA examinations, the Board is of the opinion that 
entitlement to a TDIU is not warranted.  In reaching the 
foregoing conclusion, the Board is constrained to point out 
that the veteran's service-connected shell fragment wound-
related scarring is not shown to be productive of any 
ascertained impairment.  As is indicated above, the veteran's 
service-connected PTSD comprises his lone compensable 
service-related condition.  However, owing to the reasoning 
advanced by the Board in its related analysis above bearing 
on the veteran's PTSD, such condition does not occasion more 
than 'definite' industrial impairment.  

Moreover, while the veteran is apparently unemployed at the 
present time, the Board would stress the salient 
consideration that being unemployed gives no rise, in any 
event, to any inference that one is unemployable.  While the 
Board does not, to be sure, dispute that the veteran may be 
somewhat hindered by disablement traceable to PTSD in 
engaging in certain fields of employment, e.g., those 
necessitating extensive social interaction, such 
consideration is irrelevant to entitlement to a TDIU.  
Rather, as noted above, the criteria set forth in the VA 
Rating Schedule, supra, specifically contemplate, and provide 
compensation for, any impairment of earning capacity in civil 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

The Board is aware that any unfavorable determination it 
renders on a claim for a TDIU must include an analysis 
bearing on how the claimant's employability status is 
impacted by service-connected disablement in comparison with 
the impact occasioned by conditions for which service 
connection is not in effect.  See Cathell v. Brown, 8 Vet. 
App. 539, 544-545 (1996).  In this regard, in his March 1998 
application for a TDIU, the veteran cited a "skin condition" 
as being the major factor on which he predicated his asserted 
unemployability.  Such disorder, however, is not service-
connected.  The fact, however, that the veteran identified 
the same as significantly inhibiting his ability to work 
leads to the conclusion that, at least in the veteran's own 
mind, his nonservice-related skin condition plays a 
predominant role in whatever extent the veteran's 
employability is impaired.  In addition, the Board would 
further observe that there is no evidence of record 
reflecting that the veteran is unable to secure employment of 
a substantially gainful nature due to service-connected 
disablement, which consideration further militates against 
entitlement to a TDIU.  See Gary v. Brown, 7 Vet. App. 229, 
231 (1994).  Finally, there would appear to be no exceptional 
or unusual disability factors warranting extraschedular 
consideration and the veteran does not, in any event, meet 
the schedular criteria for a TDIU under 38 C.F.R. § 4.16. 

Given the considerations addressed in the preceding 
paragraph, as well as the additional reasoning advanced by 
the Board thereabove in its analysis bearing on this aspect 
of the appeal, it is readily concluded that the preponderance 
of the evidence is against the veteran's claim for a TDIU.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
right elbow disability is denied.

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for arthritis, mycosis 
fungoides, and skin disability, variously assessed, is, in 
each instance, denied.

An increased rating for scars, residual of a shell fragment 
wound, right leg, is denied.

An increased rating for PTSD is denied.

A total rating based on unemployability due to service-
connected disabilities is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals





 

